                                        Case 3:20-cv-03710-EMC Document 9 Filed 06/25/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                       Marcie Hamilton,
                                   7                                                       Case No. 20-cv-03710-EMC
                                                        Plaintiff,
                                   8
                                              v.                                           CASE MANAGEMENT CONFERENCE
                                   9                                                       ORDER IN REASSIGNED CASE
                                       JUUL Labs, Inc
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13       TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14               The above matter having been reassigned to District Judge Edward M. Chen, for

                                  15       trial and all further proceedings.

                                  16               IT IS HEREBY ORDERED THAT, pursuant to Federal Rule of Civil Procedure 16

                                  17       and Civil Local Rule 16-10, a case management conference will be held in this case before
                                           the Honorable Edward M. Chen on Thursday, September 24, 2020 at 9:30 a.m., in
                                  18
                                           Courtroom 5, 17th Floor, 450 Golden Gate Avenue, San Francisco, California.
                                  19
                                                   1.         The parties shall file a joint case management conference statement one
                                  20
                                           week in advance of the case management conference date. The statement must include all
                                  21
                                           elements requested in the “Standing Order for All Judges of the Northern District of
                                  22
                                           California – Contents of Joint Case Management Statement.” In cases involving pro se
                                  23
                                           litigants, parties shall attempt to file a joint statement; if after due diligence an agreement
                                  24
                                           cannot be reached, the parties may file separate case management statements, with each
                                  25
                                           statement not to exceed seven (7) pages.
                                  26
                                                   2.         Any request to reschedule the case management conference date must be
                                  27
                                           made in writing and by stipulation, if possible, not less than ten (10) days before the
                                  28
                                       Case 3:20-cv-03710-EMC Document 9 Filed 06/25/20 Page 2 of 3




                                   1     conference date. Good cause must be shown.

                                   2              3.    Unless proceeding pro se, each party shall be represented at the case

                                   3     management conference by counsel with full and complete authority to address all of the

                                   4     matters referred to in (a) Federal Rules of Civil Procedure 16(c) and 26(f) and (b) the

                                   5     “Standing Order for All Judges of the Northern District of California – Contents of Joint
                                         Case Management Statement.” Counsel must also have full and complete authority to
                                   6
                                         enter stipulations and made admissions.
                                   7
                                                  4.    After the case management conference is concluded, an order will be
                                   8
                                         entered setting dates for, e.g., the close of discovery, hearing dispositive motions, the final
                                   9
                                         pretrial conference, and trial. Other orders regulating and controlling future proceedings
                                  10
                                         may also be entered (e.g., orders setting further status conferences).
                                  11
                                                  5.    All documents filed with the Clerk of the Court shall list the civil case
                                  12
Northern District of California




                                         number followed only by the initials “EMC.” A copy of all documents filed, whether
 United States District Court




                                  13
                                         electronically or manually, shall be submitted to the Clerk’s Office in an envelope clearly
                                  14
                                         marked with the case number and “EMC Chambers Copy” no later than the time
                                  15
                                         prescribed by Civil Local Rule 5-1(e)(7). The chambers copy must be three-hole punched
                                  16
                                         on the left-hand side. Exhibits to declarations must be tabbed.
                                  17              6.    Plaintiff(s) shall serve copies of (a) this Order, (b) the “Standing Order for
                                  18     All Judges of the Northern District of California – Contents of Joint Case Management
                                  19     Statement,” (c) this Court’s “Civil Standing Order – General,” and (d) this Court’s “Civil
                                  20     Standing Order on Discovery” at once upon all parties to the action, and upon those
                                  21     subsequently joined, in accordance with the provisions of Federal Rules of Civil
                                  22     Procedure 4 and 5. In addition, Plaintiff(s) shall file with the Clerk of the Court a
                                  23     certificate reflecting such service, in accordance with Civil Local Rule 5-5(a).

                                  24              7.    Failure to comply with this order, Federal Rules of Civil Procedure 16 and

                                  25     26(f), and/or Civil Local Rule 16-10 may be grounds for sanctions. See Fed. R. Civ. P.

                                  26     16(f).

                                  27     ///

                                  28
                                                                                    2
                                          Case 3:20-cv-03710-EMC Document 9 Filed 06/25/20 Page 3 of 3




                                   1          Plaintiff is directed to serve a copy of this Order upon all non-efiler defendants. Standing

                                   2          order can be found in this Court's website.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 25, 2020

                                   5

                                   6                                                               ________________________
                                                                                                   EDWARD M. CHEN
                                   7                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
